Citation Nr: 0610279	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for osteoporosis secondary 
to Prednisone Therapy for iridocyclitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from January 1961 to 
October 1963 and from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. The veteran testified before the undersigned at 
a videoconference hearing in November 2004.  In February 
2005, the Board remanded this matter for further development.  


FINDING OF FACT

The competent medical evidence shows that the veteran's 
osteoporosis is not related to service or his service-
connected iridocyclitis, including Prednisone therapy for 
iridocyclitis.


CONCLUSION OF LAW

Osteoporosis was not incurred or aggravated in service, and 
was not caused or aggravated by the service-connected 
iridocyclitis, including Prednisone therapy for 
iridocyclitis.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran received proper notification in July 2004 letter.  
This letter fully notified the veteran of what is required to 
substantiate his claim.  Together, the letter, the July 2003 
statement of the case, and two supplemental statements of the 
case (SSOC) provided the veteran with a summary of the 
evidence, the applicable laws and regulations, a discussion 
of the facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records.  In response to the July 2004 letter, the 
veteran responded in August 2004 with information concerning 
his claim and included an attachment of a private medical 
opinion.  He sent in argument and evidence in February 2005 
and March 2005.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, VA medical records, private medical 
records, VA examination reports dated in April 2003 and July 
2005, as well as written statements and testimony from the 
veteran.  Pertinent medical records were requested from 
Wadsworth Medical Center and all available records were 
forwarded and included in the claims file.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection 

The veteran essentially contends that his osteoporosis is 
related to his service-connected iridocyclitis, or in the 
alternative, related to service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The Board notes that service records do not show any findings 
or diagnoses of osteoporosis.  There were no clinical 
findings of osteoporosis on separation examination in 
November 1967 or at any time in service.  

The post-service medical records provide conflicting 
information as to whether the veteran has osteoporosis.  The 
July 2005 VA examiner opined that the veteran did not 
currently have osteoporosis.  The opinion was based on 
reviews of x-rays from 2003 and 2005, which failed to show 
osteoporosis in pelvis or hips.  

In contrast, the veteran's private examiner, Teresa Chavez, 
M.D. indicated in December 2000 and again in 2004 that a bone 
density test demonstrated osteoporosis in the lumbar spine 
and proximal femur.  Dr. Chavez indicated in an August 2004 
statement that she has provided continual treatment for the 
veteran's osteoporosis.  Both physician's opinions are 
supported by objective medical findings.  

Giving the benefit of the doubt to the veteran, the Board 
determines that the veteran has osteoporosis.  Regardless, 
there is no indication that osteoporosis, first diagnosed in 
1990, is directly related in any way to service.  
Nevertheless, the veteran's main contention is that his 
osteoporosis is secondary to service-connected iridocyclitis.  
Specifically, the veteran contends that Prednisone therapy 
for iridocyclitis caused his osteoporosis.  

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, there are three etiological opinions addressing 
the issue of whether the veteran's osteoporosis is secondary 
to his service-connected iridocyclitis: Dr. Chavez's 
statements, the April 2003 VA examination report, and the 
July 2005 VA examination report.  

In statements dated in February 2001 and August 2004, Dr. 
Chavez opined that there could be a contribution to the 
development of osteoporosis from the veteran's prior use of 
Prednisone, by mouth.  She stated that his prior use of 
Prednisone for flare-ups of iritis, dating back about 20 
years, and flare-ups taking prednisolone ophthalmic to treat 
inflammation of the eye(s) also could have contributed to his 
osteoporosis.  The Board notes that when Dr. Chavez discussed 
her opinion, she indicated it in terms of "could be a 
contribution" and "could have contributed."  The terms used 
by the Dr. Chavez only shows possible causes of the 
osteoporosis and are therefore, speculative in nature.  The 
opinion is speculative in nature and therefore, not competent 
evidence.

The April 2003 VA examination report indicated that 
"intermittent" use of systemic steroids or steroid eye 
drops did not cause the osteoporosis for the veteran.  As 
noted in the remand, the examiner appeared to base his 
opinion in part on statements from the veteran concerning 
prior steroid treatment for his eye condition, which the 
examiner wrote in the report.  In particular, the examiner 
wrote that the veteran stated that he was seen at Wadsworth 
VA in Sepulveda for the past 15 years and that it is two to 
three times a year that he required steroid treatment.  
However, the veteran testified before the undersigned that 
between 1976 and 1983, he required treatment for his eye 
condition approximately every three months or four times a 
year.  The treatment, he said, would last between four to 
five weeks per episode.  Furthermore, the examiner did not 
have the additional VA medical records from Wadsworth Medical 
Center as provided by the veteran in November 2003.  Based 
upon the above, the April 2003 VA examiner's opinion is not 
the most persuasive probative evidence.  

Following the Board remand in February 2005, a VA examination 
was conducted in July 2005.  The report indicated that the 
claims folder was extensively reviewed.  The examiner stated 
that the veteran is not currently being treated with either 
prednisone drops or oral prednisone.  Examination revealed 
psoriatic arthritic patches on elbows and knees amounting to 
four and five percent of the veteran's body surface.  It was 
the examiner's opinion that the veteran's osteoporosis is 
much more likely to be due to psoriatic arthritis than any 
steroid use.  Osteoporosis can occur with chronic oral 
steroid therapy for chronic diseases such as chronic 
obstructive pulmonary disease or rheumatoid arthritis, 
requiring continued use of the steroids.  

Upon review, the July 2005 report is based upon examination 
of the veteran, diagnostic testing, review of claims file, 
and based upon the veteran's history.  Here, the examiner is 
correct in noting that the veteran is no longer receiving 
prednisone treatment.  Moreover, the veteran's statements of 
prior prednisone treatment of four to five weeks per episode, 
three to four times a year, fell short of continual use.  As 
such, the Board finds the July 2005 VA examination report to 
be competent medical evidence that is supported by the record 
and reasoned analysis.  

The Board recognizes the veteran's statements and testimony 
that he believes his osteoporosis is secondary to treatment 
for his service-connected iridocyclitis.  Indeed, the veteran 
is competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disorders.  See Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The probative persuasive medical evidence shows that the 
veteran's osteoporosis is not related to service or his 
service-connected iridocyclitis, including Prednisone therapy 
for iridocyclitis.

The preponderance of the evidence is against the service 
connection claim for osteoporosis.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for osteoporosis secondary 
to Prednisone Therapy for iridocyclitis is denied. 



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


